DETAILED ACTION
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 4/22/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden between the inventions.  This is not found persuasive because, as previously stated in the Restriction Requirement, different search strategies and classification strategies are required between the various inventions. As an example, the vastly increased breadth of each of claims 15, 17, and 20 as compared to claim 1 requires a review of art which is covered by the broadest reasonable interpretation of the claim language, even though it may be less similar to the disclosure, thus exponentially increasing the potential search area.
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 15-21 are hereby withdrawn. Claims 1-14 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“respective external fin arrays” lacks antecedent basis. It appears that this claim intended to depend from claim 12 and has been interpreted as such for purposes of compact prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2004 058 499 A1 (‘499) in view of Bowman (US 1,311,549).

Regarding claim 1, ‘499 teaches a heat exchanger for providing thermal energy transfer between a first flow along a first flowpath (Fig. 1; 24, 25) and a second flow along a second flowpath (“Kuhlluft”; Fig. 1; arrow), the heat exchanger comprising: at least one plate bank (bank of 2; Fig. 1) comprising a plurality of plates (2), each plate having: first and second opposite faces (flat, wide sides of plates 2); a leading edge along the second flowpath (upstream edge of plates 2) and a trailing edge along the second flowpath (downstream edge of plates 2) a proximal edge (edge 21 connected to header 1) having an inlet and outlet along the first flowpath (inlet and outlet serving 24, 25; see openings at the end of plates 2 in Fig. 4); and a manifold (1) having a first face to which the plurality of plates are mounted along their respective proximal edges (see Fig. 1); an inlet plenum (12) having at least one inlet port (from “L”) and at least one outlet port (to 25); and an outlet plenum (13) having at least one inlet port (from 24) and at least one outlet port (Fig. 1; “Kuhlflussigkeit”), the first flowpath passing from the inlet port of the inlet plenum, through the passageway of each plate and through the outlet port of the outlet plenum (see Fig. 1, flowlines).
‘499 does not illustrate or specify the means of mounting the plates to the manifold.
Bowman teaches that it is old and well-known in the art to join the manifold of a heat exchanger (2; Fig. 1) to the fluid flow components (3) via slots (5) in the first face portion (4) which capture the fluid flow components (3) along their proximal edge (see Fig. 1) to prevent extraction of the plate normal to the first face (e.g. left-right in Fig. 1).
It would have been obvious to one of ordinary skill to attach the plates of ‘499 to their manifold with the slots, as taught by Bowman, in order to allow for easy installation and disassembly.

Bowman further teaches that: each slot has a closed first end (8) and an open second end (prior to installation of 10), per claim 7; each slot has a base (bottom surface of 5); each slot base has a first and second groove (triangular extensions to the left and right sides of 3; Fig. 1) and first and second seals (left and right side halves of “y”, see Fig. 5, which fill each groove, see Fig. 1) which seal the associated fluid flow component (3) to the respective flow inlet/outlet of the manifolds, per claim 8; 

‘499 further teaches that: the plates are parallel to each other (see Fig. 1), per claim 11; each plate has an external fin array (3), per claim 12; the respective external fin arrays connect adjacent plates (see Fig. 4), per claim 13; 

Claims 9-10  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2004 058 499 A1 (‘499) in view of Bowman (US 1,311,549) and Sennoun (US 2018/0244127).
‘499 teaches that an inlet and outlet plenum extends from the at least one inlet and outlet port of the plate, respectively (the portion of the plate interiors immediately adjacent their inlet and outlet openings), per claim 9, and that the inlet and outlet plena are adjacent the trailing and leading edges, respectively (Fig. 1), per claim 10.
‘499 does not teach a plurality of legs.
Sennoun teaches that it is old and well-known to teach such plates (forming passageways 126) with parallel legs (e.g. the set of parallel legs int eh triangular region near 112 in Fig. 4) between the inlet (146) and outlet (148) plena.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘499, as modified, with the parallel legs, as taught by Sennoun, in order to increase the heat transfer efficiency of the device.

Regarding claim 14, ‘499 does not specify what type of engine the device is used with.
Sennoun teaches that it is old and well-known to utilize such heat exchangers in gas turbine engines (Para. [0036]).
It would have been obvious to one of ordinary skill to utilize the device of ‘499, as modified, in a gas turbine engine as such engines have a demonstrated need for heat exchangers.

Allowable Subject Matter
Claims 2-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art does not fairly teach or suggest that the captured portion of the plate itself is a dovetail with tapering shoulders and a base. Bowman teaches that the slot into which such a plate may be inserted is a dovetail (Pg. 1, line 80) but does not pair the plate analogue with a dovetail shape as well. Dovetail joints in heat exchangers are also known from other documents, such as WO 2016/096042 (see elements 5 and 6), but these joints are not taught as connecting fluid pathways, nor do they appear suitable for combination as such without hindsight.
Regarding claim 3, the prior art does not teach in a way that is combinable with the prior art applied above, the use of a mounting ear with an aperture that receives a threaded fastener as a portion of the plate. Such an aperture for mounting and receiving a fastener (10; Fig. 1; Bowman) is known, but not as part of the plate.
Claims 4-6 depend from claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763